Citation Nr: 1309016	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  11-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to water contamination at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to December 1978 and June 1980 to January 1982.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied the claim.  The file was later transferred to the RO in Louisville, Kentucky due to the involvement of the issue of contamination at Camp Lejeune, North Carolina.

In January 2013, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of these proceedings has been associated with the Veteran's virtual claims file.

The matter of other residual disabilities due to exposure to contaminated water at Camp Lejeune, North Carolina has been raised by the record and at the Veteran's January 2013 Board hearing, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to provide the Veteran with a new VA examination.
Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 124.  In the absence of a sufficiently supported medical opinion, VA fails to meet its duty to assist obligations and a remand is necessary to cure this defect.  See 38 C.F.R. § 3.159(c)(4) (2012).

The Veteran has claimed that he has had chronic lower back pain since the early 1980's, when he was in military service.  The Veteran has further alleged that he believes this back condition was caused by exposure to contaminated drinking water while he was stationed at Camp Lejeune, North Carolina.  At his January 2013 Board hearing, the Veteran stated that he had pain in his lower back off and on during service, but that he dismissed it on account of it being intermittent.  Witnesses at his hearing also provided statements that the Veteran was noticed having back trouble continuously upon return from active military service.

A review of the Veteran's service treatment records was absent for a discussion of complaints or treatment for low back pain.

A review of the Veteran's VA outpatient treatment records revealed treatment for low back pain.  Etiology was discussed as being related to a long history of back pain.  However, no specific onset or relationship between military service, to include exposure to contaminated water, was discussed.

A review of the Veteran's private treatment records revealed treatment for low back pain.  Treatment records in March and April 1980 indicated that the Veteran had been treated for complaints of lower back pain and spasm in between his two periods of active service.  No etiology was provided and injury was ruled out.  A treatment record from October 2006 indicated that the Veteran had injured his back approximately six years prior, but did not discuss details of the injury.  Most records indicated that the Veteran had a long history of low back pain.  However, no specific onset or relationship between military service, to include exposure to contaminated water, was discussed.

The claims file also indicates that the Veteran received a favorable adjudication of a claim for Social Security Administration (SSA) disability benefits due to his lower back.  The records listed as reviewed in support of the decision were duplicative of the records already associated with the claims file.

The Veteran was provided with a VA examination on May 2011.  At this examination, the examiner noted the Veteran's history of complaints of low back pain going back to service.  The Veteran stated that he had to stop working in 1996 or 1997 due to the lower back pain and that the condition has gotten progressively worse.  He has treated this condition with pain medication with poor results.  The Veteran complained of stiffness, spasm, limitation of motion, and moderate constant pain that occurs daily and is described as throbbing.  The pain radiates to both hips and that back and front of his thighs, manifested by a burning sensation.  The Veteran was found to use a cane and walked stooped with his pelvis tilted right.  He had a slow, antalgic gait poor propulsion, and could not walk tandem.  The examiner noted objective evidence of spasm, guarding, and pain with motion.  Guarding was found to be severe enough to be responsible for the abnormal gait.  Range of motion testing revealed a flexion of 70 degrees and extension, bilateral lateral rotation, and bilateral lateral flexion of 10 degrees with pain on motion.  No additional pain or loss of motion was noted upon repetition.  The Veteran was diagnosed with multi-level degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's back condition was not caused by or a result of exposure to contaminated water at Camp Lejeune, North Carolina.  In support, it was provided that the Veteran had no cancer or blood disorder that would have affected his spine in accordance with medical literature on the subject of water contamination.  

The Board finds that the May 2011 VA examination was inadequate, as it only looked at the issue of a relationship of the Veteran's lower back condition to the contaminated water exposure, but did not evaluate the possibility of incurrence or relationship with the Veteran's military service in general.  This is particularly relevant in light of the private treatment the Veteran received in 1980, possibly indicating incurrence of a low back condition during the Veteran's first period of active service or possible aggravation of a pre-existing low back condition during the Veteran's second period of active service.  Further, the Veteran's lay statement and witness statements provided at the January 2013 Board hearing indicate that there were continual complaints of back pain throughout military service and afterwards.  As such, a new VA examination is necessary to evaluate and resolve these issues.   

As this case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.  The Board observes that the Veteran has received VA treatment for his low back pain and records of his VA care, dated since May 2011, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine the etiology and severity of the Veteran's low back disorder. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder had its onset in service or is otherwise related to military service, to include possible relationship to the low back complaints reported in March and April 1980 as well as exposure to contaminated water at Camp Lejeune, North Carolina.  The Veteran's lay statements regarding continued complaints of symptoms should be taken into account as well as the testimony provided by his two witnesses at his January 2013 Board hearing.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


